DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 have rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 are rejected by virtue of their dependency on the independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caclin (US Publication 2018/0200448 A1).
Regarding claim 1, Caclin discloses a gasket falling-off prevention mechanism (4) that is provided in an injector (1) and prevents a gasket (33) provided at the tip of a piston (3) from falling off through a rear end opening (Opening of 1 towards 21) of a syringe (1), comprising a stopper (4) being adapted to be fixed in a rear end portion of the syringe (Fig. 14), wherein 
the stopper is a cylindrical body (Fig. 15) having a split groove (47), is externally fitted onto a small diameter portion of a rod portion (31) of a plunger rod (31) of the piston before fixing (Figs. 9-11), is deformed in a direction of closing the split groove at the small diameter portion at the time of fixing so as to have a diameter smaller than an inner diameter of the rear end portion of the syringe (Paragraph [0055]) and be insertable into the rear end portion (Paragraph [0055]), and, after insertion, is increased in diameter and is fixed in the rear end portion so as not to be movable in an axial direction by fitting a first recessed portion or first protruding portion (48) on a periphery into a second protruding portion or second recessed portion (23) on an inner surface of the rear end portion of the syringe (Paragraph [0055], Fig. 14), and 
the stopper has a third protruding portion (41/42) having an inner diameter (Fig. 16) smaller than an outer diameter of a gasket support flange (End of 33 that is connected to 31) of the rod portion in a fixed state (Fig. 13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caclin (US Publication 2018/0200448 A1) in view of Armstrong (US Patent 9,770,559 B2).
Regarding claim 4, Caclin discloses the gasket falling-off prevention mechanism according to claim 1, but is silent regarding wherein 
the cylindrical body has an open front end (Fig. 13).
Caclin is silent regarding
the rod portion of the plunger rod has a cross-shaped cross section,
the cylindrical body has a closed rear end , and
a groove through which the rod portion having the cross-shaped cross section is inserted is provided in a closed portion of the cylindrical body, the closed portion being provided on a side opposite a side of the syringe.  
Armstrong teaches
a rod portion of a plunger rod (16) has a cross-shaped cross section (26/30, Fig. 1, Cols. 4-5, lines 65-4), 
the cylindrical body has an open front end (Fig. 1) and a closed rear end (Fig. 1), and 
a groove (34)through which the rod portion having the cross-shaped cross section is inserted is provided in a closed portion of the cylindrical body (Fig. 2), the closed portion being provided on a side opposite a side of the syringe (Fig. 2).
(Col 6, lines 1-6).  
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 contains allowable subject matter because the prior art cannot be modified to incorporate “the second protruding portion has an inner diameter equal to or larger than an outer diameter of the gasket” in addition to other limitations. Because claim 2 contains allowable subject matter, its dependent claims 5-6 and 8 also contain allowable subject matter for the same reasons above. 
Claim 3 contains allowable subject matter because the prior art cannot be modified to incorporate “the second protruding portion is continuously provided in a circumferential direction, and the first recessed portion is continuously provided in the circumferential direction except in the split groove” in addition to other limitations. Because claim 3 contains allowable subject matter, its dependent claim 7 also contains allowable subject matter for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783